Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Examiner's Amendment
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the Issue Fee.
Please change the following:
	 In the claim:
	In claim 6, after “axis”, add “.”      (i.e. adding a period at the end of the claim).
In claim 10, change “12” to –1–

In claim 13, change “13” to –10–

The Examiner's Amendment to the record appears above is only for the purpose of resolving respective improper issues of ending claim without period (.) and dependencies, without changing the scope of the claims. 
In claim 6, adding a period at the end of claim 6 for properly ending claim 6.
Claim 10 cannot depend from a subsequent numbered claim.
Claim 13 cannot depend from itself.
 Should the changes be unacceptable to applicants, the applicants should contact the Examiner.  If needed, the applicant is advised to contact the Examiner prior to the payment of the Issue Fee.  The Applicant may also file an amendment, as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the Issue Fee.

Allowable Subject Matter

	Claims 1-20 are allowed.  	 
	
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN NGUYEN whose telephone number is (571) 272-2030.  The examiner can normally be reached on 9:00 AM - 6:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/Primary Examiner, Art Unit 2834